Citation Nr: 0838713	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-41 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 2000 
to January 2001 and March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent medical evidence of record fails to demonstrate 
that the veteran currently has a chronic left hip disorder.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a left hip disorder, to include as 
secondary to a service-connected right knee disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a March 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a left hip disorder, to include as secondary 
to a service-connected right knee disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in her possession that pertained to this claim, 
although such notice is no longer required under the law.  

Specifically, the letter notified the veteran that she should 
submit medical evidence showing a connection between the 
claimed left hip disorder and the right knee disorder, to 
include medical records and medical opinions discussing the 
relationship between the claimed left hip disorder and the 
right knee disorder.  The veteran was also notified that VA 
would consider her private doctors' opinions as to whether 
the right knee disorder caused or aggravated the claimed left 
hip disorder beyond normal progression.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical treatment records, identified 
private medical records, VA examination report, and VA 
medical treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VA 
examination was also provided to the veteran for the purpose 
of soliciting an opinion as to whether she has a hip 
condition due to her knee condition.  That opinion, as 
discussed in more detail below, was unequivocally negative 
that a chronic hip disorder exists.  There is no medical 
evidence to the contrary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to the current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In an October 2006 VA joints examination, the veteran 
reported left hip pain.  Upon palpation of the left hip, the 
examiner noted specifically that the veteran reported more of 
pain into the buttocks or muscle aspect which the examiner 
opined was "more likely secondary to the back."  
Additionally, the examiner found that pain did "not appear 
to be exactly into the joint itself, more into the 
musculature and is more likely secondary to the back."  The 
examiner noted that the veteran complained of chronic pain 
and no other abnormalities to the area were found.  Range of 
motion with knees slightly flexed were from 0 to 120 degrees, 
abduction from 0 to 40 degrees, adduction from 0 to 25 
degrees, and internal/external rotation from 0 to 40 degrees.  
There was no atrophy noted against resistance and no 
instability.  The veteran was unable to complete a repetition 
due to back pain.  An x-ray examination of the left hip 
revealed no abnormality.  The diagnosis was "left hip no 
abnormality noted."  In February 2007, the examiner who 
conducted the October 2006 VA joints examination provided 
further clarification regarding the left hip by opining that 
there were no abnormalities of the hip and that pain to the 
buttocks region appeared more likely secondary to radiation 
from the back.

Although in a December 2005 statement, the veteran stated 
that she reported left hip pain during her MOS/Medical 
Retention Board examination, the January 2005 medical review 
record fails to demonstrate a report of left hip pain, 
treatment of the left hip, or diagnosis of a left hip 
disorder.

Although the veteran stated in the December 2005 notice of 
disagreement that a medical professional at Poplar Bluff VA 
Medical Center told her that her right leg was shorter than 
her left because she cannot extend the right leg fully and 
this has caused unusual wear and tear to the left hip, the VA 
medical treatment records are negative for this statement and 
demonstrate no report of left hip pain or treatment for left 
hip pain.  

The competent medical evidence of record does not support a 
finding of service connection for a left hip disorder, to 
include as due to a service-connected right knee disorder.  
There is no current diagnosis of a left hip disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the only 
documented report of left hip pain was in the October 2006 VA 
joints examination and the examiner specifically addressed 
that pain as being more likely secondary to radiation from 
the back.  Although the veteran's claim was initially that 
the hip disorder was caused by her knee condition, she was 
subsequently granted service connection for lumbosacral 
strain as well.  Regardless, the VA examiner merely stated 
that her pain was radiation from the back condition.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Absent medical evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for a hip disorder has not been presented 
and the appeal is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  Absent medical evidence 
reflecting the current presence of a left hip disorder, 
however, the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a left hip disorder is not warranted.


ORDER

Service connection for a left hip disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


